Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Allowability Notice
Examiners Amendment
Only following claims are amended: 7-9 and 11.
Claim 7 (amended):
The onboard device according to claim 6, wherein the processor is
configured to recognize the collected voice of the driver,  and
the processor generates the feedback for the driver according to voice recognition results of the voice of the driver and the estimated traveling state.
Claim 8 (amended):

The onboard device according to claim 1, wherein the processor is configured to prompt the driver to produce an utterance.

Claim 9 (currently amended): 

The onboard device according to claim 8, 
wherein the processor is configured to determine whether or not the traveling state is an abnormal traveling state, and 
wherein the processor prompts the driver to produce an utterance when it is determined that the traveling state is the abnormal traveling state.

Claim 11 (currently amended):
A traveling state estimation system comprising an onboard device and a server device connected via a communication network, whereinthe onboard device includes a first memory; and
a first processor coupled to the first memory and configured to:
	collect a voice produced by a driver,
[[to]] collect traveling state information representing a traveling state of a vehicle, and
	[[to]] transmit voice information corresponding to the collected voice and the traveling state information to the server device, the server device includes
a second memory; and 
a second processor coupled to the second memory and configured to:
receive the voice information and the traveling state information transmitted from the onboard device,
generate a database by associating the received voice information with the traveling state information, and
learn an estimation model, with pairs including the voice information and the traveling state information recorded in the generated database being used as learning data, 
generate the estimation model through supervised learning, with the voice information of the learning data being used as an input vector and the traveling state information of the learning data being used as a training label, and
wherein the any one of the first processor and the second processor is configured to estimate the traveling state of the vehicle that may be influenced by a psychological state of the driver by using the estimation model, based on an utterance of the driver.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683